NEUMANN, Justice,
concurring.
[¶ 18] I concur in the majority’s opinion, but only because the children have extensive and recent contact with the State of North Dakota. As the majority points out, both these children lived their entire fives in North Dakota prior to December 1999, and in the summer of 2001 were legitimately in North Dakota again, visiting their father, who continues to reside in this state. Their mother’s custody of these children was the result of a North Dakota court order, as -the mother acknowledged in her brief to this Court.
[¶ 19] Sections 27-20-39 and 27-20-40 of our Uniform Juvenile Court Act permit the transfer of nonresident children to a court of another state for disposition. Section 27-20-39 provides that if the juvenile court finds a child is deprived and is the resident of another state with statutory provisions substantially similar to our sections 27-20-39 and 27-20-40 “the court may defer hearing on ... disposition and request by any appropriate means the juvenile court of the county of the child’s residence ... to accept jurisdiction of the child.” The two children in this case were no longer North Dakota residents. Clearly, if Mississippi has statutes similar to our own and if a Mississippi court had been willing to accept jurisdiction of these children, a transfer under 27-20-39 would have been appropriate. In fight of the policies expressed in the Uniform Child Custody Jurisdiction and Enforcement *704Act, N.D.C.C. ch. 14-14.1, and in the Parental Kidnapping Prevention Act, 28 U.S.C.A. § 1738A, policies fostering and sometimes requiring deference to the courts of other states that have a legitimate interest in the custody and well-being of their children, such a transfer might have been not only appropriate but desirable.
[¶ 20] I am convinced, under any of the possibly applicable laws, our juvenile court had jurisdiction to entertain this case, at least on an emergency basis. I don’t believe this is a question of jurisdiction, but rather one of judicial humility. There are instances when good judgment and comity require that we limit our exercise of authority, even though we may have jurisdiction to act. Dealing with children who now reside in a sister state is certainly one of those instances. Unfortunately, nothing in this record indicates the possibility of action under section 27-20-39 was ever suggested to or considered by our juvenile court, and the possibility of such action was not raised to us in this appeal. I therefore concur.